Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020, 4/29/2021, and 1/20/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method for battery fault diagnosis and prevention of hazardous conditions, the method comprising: determining a plurality of evaluating one or more likelihood ratios related to malfunctioning of a battery based on at least one of: estimation of probability density functions (PDFs) based on a historical monitoring of the current, voltage or state of charge; and a real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs; diagnosing at least one of: a current battery-state or a type of current battery state based on the one or more likelihood ratios evaluated”.
Regarding Claim 11, the claim recites “A method for fault diagnosis in a battery, the method comprising: monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration; creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries; determining one or more of charging and discharging parameters of at least one battery under observation; mapping the determined charging and discharging parameters of the battery under observation to correlate with the parameters within created log; and diagnosing a faulty or healthy-state of the battery under observation”.
Regarding Claim 12, the claim recites “A method for battery fault diagnosis and prevention of hazardous conditions, the method comprising: determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the logged values of the current, voltage, and state of charge during a training phase; evaluating a probability of fault for a battery under observation based on the estimated plurality of features during an inference phase; and determining a type of a fault and a severity of the fault for the battery under observation based on the evaluated probability of fault”.
Regarding Claim 13, the claim recites “A computer system for battery fault diagnosis and prevention of hazardous conditions, the computer system comprising: a memory; a processor coupled to the memory and configured to: determine a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device; evaluate one or more likelihood ratios related to malfunctioning of a battery based on at least one of: estimation of probability density functions (PDFs) based on a historical monitoring of the current, voltage, and state of charge; real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs; and diagnose at least one of: a current battery state or a type of current battery state based on the one or more likelihood ratios as evaluated”.
Regarding Claim 19, the claim recites “A system for fault diagnosis in a battery, the system comprising: a receiving module for: monitoring one or more of charging and creating a log of the monitored charging and discharging related parameters associated with healthy and faulty states of the batteries; determining one or more of charging or discharging parameters of at least one battery under observation; an evaluation module for mapping the determined charging and discharging parameters of the at least one battery under observation to correlate with the parameters within created log; and a diagnosis module for diagnosing a faulty or healthy-state of the at least one battery under observation”.
Regarding Claim 20, the claim recites “A system for battery fault diagnosis and prevention of hazardous conditions, the system comprising: a receiving module for: determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries to create a log of values; estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the logged values of the current, voltage, and state of charge during a training phase; an evaluation module for evaluating a probability of fault for a battery under observation based on the estimated plurality of features during an inference phase; and a diagnosis module for determining the type of a fault and a severity of the fault for the battery under observation based on the evaluated probability of fault”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the step of “evaluating one or more likelihood ratios related to malfunctioning of a battery based on at least one of: estimation of probability density functions (PDFs) based on a historical monitoring of the current, voltage or state of charge” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0009] and [0037]). The step of “diagnosing at least one of: a current battery-state or a type of current battery state based on the one or more likelihood ratios evaluated” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0009], [0037] and [0039]).
In claim 11, the steps of “creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries”; “mapping the determined charging and discharging parameters of the battery under observation to correlate with the parameters within created log”; and “diagnosing a faulty or healthy-state of the battery under observation” are mental processes, therefore, they are considered to be an abstract idea (see for example: [0010], [0043], and [0046]).
In claim 12, the steps of “estimating a plurality of feature”; and “determining a type of a fault and a severity of the fault for the battery under observation based on the evaluated probability of fault” are mental processes, therefore, they are considered to be an abstract idea (see for example: [0003], [0012], and [0044]). The step of “evaluating a probability of fault for a battery under observation based on the estimated plurality of features during an inference phase” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0044]). 
In claim 13, the step of “evaluate one or more likelihood ratios related to malfunctioning of a battery based on at least one of: estimation of probability density functions (PDFs) based on a historical monitoring of the current, voltage, and state of charge” is a mathematical concept, therefore, it is considered to be an abstract idea diagnose at least one of: a current battery state or a type of current battery state based on the one or more likelihood ratios as evaluated” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0009], [0037] and [0039]).
In claim 19, the steps of “creating a log of the monitored charging and discharging related parameters associated with healthy and faulty states of the batteries”; “mapping the determined charging and discharging parameters of the at least one battery under observation to correlate with the parameters within created log”; and “diagnosing a faulty or healthy-state of the at least one battery under observation” are mental processes, therefore, they are considered to be an abstract idea (see for example: [0010], [0043] and [0046]).
In claim 20, the steps of “estimating a plurality of features”; and “determining the type of a fault and a severity of the fault for the battery under observation based on the evaluated probability of fault” are mental processes, therefore, they are considered to be an abstract idea (see for example: [0003], [0012], and [0044]). The step of “evaluating a probability of fault” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0044]). 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The claim comprises the following additional elements:
In Claim 1: determining a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device; and a real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs.
The preamble in Claim 1, “A method for battery fault diagnosis and prevention of hazardous conditions” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “determining a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device”; and “a real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDF”s are not qualified for meaningful limitations because they represent mere data gathering steps and only add insignificant extra-solution activities to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
In Claim 11: monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration; and determining one or more of charging and discharging parameters of at least one battery under observation.
The preamble in Claim 11 “A method for fault diagnosis in a battery” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration”; and “determining one or more of charging and discharging parameters of at least one battery under observation” are not qualified for meaningful limitations because they represent mere data gathering steps and only add insignificant extra-solution activities to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In Claim 12: determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries to create a log of values; and based on application of a Machine-Learning (ML) criteria upon the logged values of the current, voltage, and state of charge during a training phase.
The preamble in Claim 12, “A method for battery fault diagnosis and prevention of hazardous conditions” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries to create a log of values” is not qualified for a meaningful limitation because it represents a mere data gathering step and only add an insignificant extra-solution activity to the judicial exception. The additional element “based on application of a Machine-Learning (ML) criteria upon the logged values of the current, voltage, and state of charge during a training phase” is recited in generality and not qualified for a meaningful limitation, therefore, only add an insignificant extra-solution activity to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or 
In Claim 13: a memory; a processor coupled to the memory and configured to: determine a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device; and real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs.
The preamble in Claim 13, “A computer system for battery fault diagnosis and prevention of hazardous conditions” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a memory; a processor coupled to the memory and configured to: determine a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device” and “real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs” are not qualified for meaningful limitations because they represent mere data gathering steps and only add insignificant extra-solution activities to the judicial exception. In addition, a generic computer, a generic processor, and a generic memory are generally recited and therefore, not qualified as particular machines. In conclusion, the above additional elements, considered 
In Claim 19: a receiving module for: monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration; determining one or more of charging or discharging parameters of at least one battery under observation; an evaluation module; and a diagnosis module.
The preamble in Claim 19, “A system for fault diagnosis in a battery” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a receiving module for: monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration”; and “determining one or more of charging or discharging parameters of at least one battery under observation” are not qualified for meaningful limitations because they represent mere data gathering steps and only add insignificant extra-solution activities to the judicial exception. The additional elements “an evaluation module”; and “a diagnosis module” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the 
In Claim 20: a receiving module for: determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries to create a log of values; based on application of a Machine-Learning (ML) criteria upon the logged values of the current, voltage, and state of charge during a training phase; an evaluation module; for a battery under observation based on the estimated plurality of features during an inference phase;  and a diagnosis module.
The preamble in Claim 20, “A system for battery fault diagnosis and prevention of hazardous conditions” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a receiving module for: determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries to create a log of values” is not qualified for a meaningful limitation because it 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).

For example, determining, by a plurality of battery management systems (BMS), current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries to create a log (“table”) of values is disclosed by “Kawasumi US 20100194398”, [0040], [0042]; and “Combs US 20200350640”, [0005].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-10, and 14-18 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-6, 8, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Hori US 20120249075” in view of “Jeon US 20170201103”, in further view of “Saha US 8332342”. 
As to claim 1, Hori teaches “A method for battery fault diagnosis and prevention 
of hazardous conditions ([0007]; [0025]; [0040]), the method comprising: determining a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device ([0002]; [0004] teaches “One is a cell protection IC of a type that includes a serial communication function, communicates information such as the voltage and the electric current of cells included in a battery pack”); evaluating one or more likelihood related to malfunctioning of a battery based on at least one of: based on a historical monitoring of the current, voltage or state of charge ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector“; [0018]; [0040] teaches “abnormality detectors 3 to 6 to monitor states of cells of a secondary battery at arbitrary time according to a signal of CPU 7 to reduce the amount of current that is always generated in a normal state”); and a monitoring of current, voltage, or state of charge of the battery ([0003]; [0018]; [0040]); diagnosing at least one of: a current battery-state or a type of current battery state ([0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0040]; [0057]).”
	Hori does not explicitly teach “evaluating one or more likelihood ratios related to malfunctioning of a battery”.
	Jeon teaches “evaluating one or more likelihood ratios related to malfunctioning of a battery ([0077] teaches “when the ratio of the current measured by the first current sensor 310 to the current measured by each of the second current sensors 320, 321, 322, and 323 is increased, the faulty cell detector 130 detects and determines that the faulty cell 340 has occurred in the battery cell unit 333”; [0080]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Jeon,
evaluating one or more likelihood ratios related to malfunctioning of a battery so that
the location of the battery cell unit including the faulty cell can be detected and determined (Jeon, [0077], [0080]).
	The combination of Hori and Jeon does not explicitly teach “estimation of probability density functions (PDFs) based on a historical monitoring of the current, 
Saha teaches “estimation of probability density functions (PDFs) based on a 
historical monitoring of the current, voltage or state of charge (Abstract; Col. 7, Lines 28-36 teaches “The system state (in this case the battery SOC or voltage or capacity) is represented as a probability density function (pdf) … The particles are generated from an a priori estimate of the state pdf”); and a real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs (Col. 2, Lines 23-24 teaches “for real-time prediction of state-of-charge (SOC)”; i.e., Saha discloses real-time prediction of SOC and therefore, it should be able also to monitor SOC in real-time. Saha’s also has computer and memory and hence, it will be able to store data and other values including PDF).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Jeon in view of Saha, 
estimating of probability density functions (PDFs) based on a historical monitoring of the current, voltage or state of charge, and a real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs so that remaining useful life of a battery can be predicted with high accuracy and precision (Saha, Abstract, Col. 11, Lines 1-5). 


limitations as discussed in Claim 1.
	Hori teaches “determining of the plurality of parameters during the operation of the battery-powered device corresponds to a determination performed during charging and discharging of the battery associated with the battery-powered device ([0026]; [0028] teaches “a secondary battery voltage detecting system including … a charging and discharging switch that is connected between the battery group and an output terminal and performs charging and discharging; abnormality detectors that divide the batteries of the battery group into blocks and detect battery voltages”).”

As to claim 5, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 1.
Hori teaches “diagnosing at least one of: the current battery-state or the type of 
current battery state; detecting presence or absence of a fault; and certifying the current battery-state as healthy or faulty ([0018] teaches “A signal voltage at abnormality detection terminal 17 determined as abnormal by CPU 7 is represented as CPU Vcc (V) and a signal voltage at abnormality detection terminal 17 determined as normal by CPU 7 is represented as 0 (V)”; [0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0028]; i.e., a battery with a signal voltage of Vcc is determined as abnormal, while a battery with a signal voltage 0 V is determined as normal (“healthy”)).”
The combination of Hori and Saha does not explicitly teach “one or more 
likelihood ratios evaluated”.
Jeon teaches “one or more likelihood ratios evaluated ([0061] teaches 
“when the battery cells included in the battery module are maintained in a normal state, a ratio of a current of the battery pack 110 measured by the first current sensor 121 to a current of the battery cell measured by the second current sensor 122 is constantly maintained regardless of an increase or decrease in the current of the battery pack 110”; [0062] teaches “when the ratio of the current of the battery pack 110 measured by the first current sensor 121 to the current of the battery cell measured by the second current sensor 122 increases, the faulty cell detector 130 detects and determines that a faulty cell has occurred in the battery cells”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Saha in view of Jeon, 
evaluating one or more likelihood ratios for diagnosing the current battery-state
so that the location of the battery cell unit including the faulty cell can be detected and determined (Jeon, [0077], [0080]).

As to claim 6, the combination of Hori, Jeon and Saha teaches the claimed 

Hori teaches “the detecting the presence or absence of the fault further 
comprises: classifying the presence of the fault as at least one of discharging fault, charging fault, or internal short circuit ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by
an abnormality detector including a cell protection IC”; [0015] teaches “Protection ICs that are set to always monitor an abnormal signal indicating over-discharge from a battery”; i.e., Abnormalities such as overcharge or over-discharge of  a battery can be detected, and therefore, one of ordinary skill in the art could classify whether the battery is in a normal state (“absence of a fault”) or in a faulty state such as overheating ([0007]), overcharge or over-discharge).”

As to claim 8, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 1.
Hori teaches “suggesting preventive measures for addressing hazardous 
conditions due to faults ([0025] teaches “CPU 7 determines that an abnormality occurs in the cells of lithium ion secondary battery 1, causes charging and discharging switch 8 to operate, and is thus able to prevent a dangerous situation from occurring”; [0057]); i.e.; When a CPU detects abnormality, it can cause the charging and discharging switch to operate, and prevent a dangerous situation. Therefore, the CPU can suggest preventive measures for a dangerous situation).”

As to claim 14, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 13.
	Hori teaches “determine of the plurality of parameters during the operation of the battery-powered device corresponds to a determination performed during charging and discharging of the battery associated with the battery-powered device ([0026]; [0028] teaches “a secondary battery voltage detecting system including … a charging and discharging switch that is connected between the battery group and an output terminal and performs charging and discharging; abnormality detectors that divide the batteries of the battery group into blocks and detect battery voltages”).”

As to claim 17, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 13.
Hori teaches “diagnose at least one of: the current battery-state or the type of 
current battery state; detecting presence or absence of a fault ([0018]); the processor (Figure 1, #7); and certify the current battery-state as healthy or faulty ([0007]; [0018] teaches “A signal voltage at abnormality detection terminal 17 determined as abnormal by CPU 7 is represented as CPU Vcc (V) and a signal voltage at abnormality detection terminal 17 determined as normal by CPU 7 is represented as 0 (V)”; [0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0028]; i.e., a battery with a signal voltage of Vcc is determined as abnormal, while a battery with a signal voltage 0 V is determined as normal (“healthy”)).”
The combination of Hori and Saha does not explicitly teach “one or more 
likelihood ratios evaluated”.
Jeon teaches “one or more likelihood ratios evaluated ([0061] teaches 
“when the battery cells included in the battery module are maintained in a normal state, a ratio of a current of the battery pack 110 measured by the first current sensor 121 to a current of the battery cell measured by the second current sensor 122 is constantly maintained regardless of an increase or decrease in the current of the battery pack 110”; [0062] teaches “when the ratio of the current of the battery pack 110 measured by the first current sensor 121 to the current of the battery cell measured by the second current sensor 122 increases, the faulty cell detector 130 detects and determines that a faulty cell has occurred in the battery cells”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Saha in view of Jeon, 
evaluating one or more likelihood ratios for diagnosing the current battery-state


As to claim 18, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 17.
Hori teaches “detect the presence or absence of the fault ([0018]), the processor 
(Figure 1, #7) is further configured to: classify the presence of the fault as at least one of discharging fault, charging fault, or internal short circuit ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector including a cell protection IC”; [0015] teaches “Protection ICs that are set to always monitor an abnormal signal indicating over-discharge from a battery”; i.e., Abnormalities such as overcharge or over-discharge of  a battery can be detected, and therefore, one of ordinary skill in the art could classify whether the battery is in a normal state (“absence of a fault”) or in a faulty state such as overheating ([0007]), overcharge or over-discharge).”

Claims 3-5, 9-10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being 
unpatentable over “Hori US 20120249075” in view of “Jeon US 20170201103” and “Saha US 8332342”, in further view of “Park US 20170126027”.
As to claim 3, the combination of Hori, Jeon and Saha teaches the claimed 

	The combination of Hori, Jeon and Saha does not explicitly teach “plurality of parameters are determined based on a plurality of battery management systems (BMS) configured to track the operation of the battery with the battery-powered device”.
	Park teaches “plurality of parameters are determined based on a plurality of battery management systems (BMS) configured to track the operation of the battery with the battery-powered device ([0003]; [0039] teaches “The battery management apparatus may be an electric control unit (ECU), or in local communication with
the ECU, of an electric or hybrid-electric vehicle that includes the plurality of batteries and a plurality of sensors configured to measure the physical quantities from the
plurality of batteries when the physical quantities of the plurality of batteries are dynamically varying and to provide the measured physical quantities to the interface for the acquiring of the physical quantity data”; [0065]; i.e., physical quantities of plurality of battery parameters refer to a voltage, a current, and/or a temperature ([0061])).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori, Jeon and Saha in view of Park, determining plurality of parameters based on a plurality of battery management systems (BMS) configured to track the operation of the battery with the battery-powered device so that a battery safety can be efficiently determined (Park, [0008]).

As to claim 4, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 1.
Hori does not explicitly teach “the likelihood ratios are evaluated based on at 
least one of: collecting a first factor associated with the current, voltage, and state of charge of a healthy battery and a second factor associated with the current, voltage, and state of charge of a faulty battery”.
Jeon teaches “the likelihood ratios are evaluated based on at least one of: 
collecting a first factor associated with the current, voltage, and state of charge of a healthy battery and a second factor associated with the current, voltage, and state of charge of a faulty battery ([0058]; [0061] teaches “when the battery cells included in the battery module are maintained in a normal state, a ratio of a current of the battery pack 110 measured by the first current sensor 121 to a current of the battery cell measured by the second current sensor 122 is constantly maintained regardless of an increase or decrease in the current of the battery pack 110”; [0062] teaches “when the ratio of the current of the battery pack 110 measured by the first current sensor 121 to the current of the battery cell measured by the second current sensor 122 increases, the faulty cell detector 130 detects and determines that a faulty cell has occurred in the battery cells; [0084]; i.e., the first factor is associated with a battery that is in a normal state, while the second factor is associated with a battery that has a faulty cell)”.
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Jeon, so that the ratios are evaluated at least based on collecting a first factor associated with the current, voltage, and state of charge of a healthy battery and a second factor associated with the current, voltage, and state of charge of a faulty battery. As a result, the location of the battery cell unit including the faulty cell can be detected and determined (Jeon, [0077], [0080]).
The combination of Hori and Jeon does not explicitly teach “a first 
factor associated with a historical monitoring of the current, voltage, and state of charge of a healthy battery and a second factor associated with a historical monitoring of the current, voltage, and state of charge of a faulty battery”.
Park teaches “a first factor associated with a historical monitoring of 
the current, voltage, and state of charge of a healthy battery and a second factor associated with a historical monitoring of the current, voltage, and state of charge of a faulty battery ([0076] teaches “The feature extraction model is, for example, a model previously defined or pre-taught, e.g., from training difference information before determination of the safety or abnormality of the battery based on the sensed physical quantities, to extract a feature of balance data, i.e., data representing a normal operation of the battery … the particular battery, or a simulated normally operating battery, in which one or more abnormalities, for example, an over-charge, an over-discharge, a thermal runaway, an explosion, a contact error, and a power reduction, do not occur, for example. Thus, in such an example, the normal battery data may not include abnormality representing data”; [0085]; i.e., a safe or normal battery data is a healthy battery data that was previously defined or used for training the model, and the data is the first factor that is obtained from a historical monitoring of the current, voltage, and state of charge of a healthy battery. Abnormal battery data is a faulty data that was also previously defined or used for training the model, and the data is the second factor that is obtained from a historical monitoring of the current, voltage, and state of charge of a faulty battery.)
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Jeon in view of Park, collecting a first factor associated with a historical monitoring of the current, voltage, and state of charge of a healthy battery and a second factor associated with a historical monitoring of the current, voltage, and state of charge of a faulty battery so that a battery safety can be efficiently determined (Park, [0008]).
The combination of Hori, Jeon and Park does not explicitly teach “estimation of 
probability destiny functions (PDFs)”.
Saha teaches “estimation of probability destiny functions (PDFs) (Col. 7, Lines 28-
36 teaches “The system state (in this case the battery SOC or voltage or capacity) is represented as a probability density function (pdf) … The particles are generated from an a priori estimate of the state pdf”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori, Jeon and Park in view of Saha, estimating probability destiny functions (PDFs) using historical monitoring of  the current, voltage, and state of charge of a faulty battery so that remaining useful life of a battery can be predicted with high accuracy and precision (Saha, Abstract, Col. 11, Lines 1-5). 

As to claim 9, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 5.
Hori teaches “a likelihood of battery-failure is computed at least based on: 
monitoring the current, voltage, and state of charge ([0002] teaches “it is likely that overcharge, over-discharge, and the like occur depending on usage. These incidents may adversely affect the secondary battery involve dangers”; [0007] teaches “In the secondary battery pack shown in FIG. 1, protection circuit 2 includes a protection function for detecting at least one kind of abnormality from among overcharge, over-discharge, over-current, and overheating of lithium ion secondary battery 1”; [0018]).” 

	Park teaches “a likelihood of battery-failure is computed at least based on: a training-phase comprising training a machine-learning (ML) based classifier based on monitoring the current, voltage, and state of charge, and modifying one or more weight of a classifier as a part of validation ([0065]; [0076] teaches “a model previously defined or pre-taught, e.g., from training difference information before determination of the safety or abnormality of the battery based on the sensed physical quantities”; [0078] teaches “The feature distribution model is also modeled in advance of a determination of the safety or abnormality of the battery based on the sensed physical quantities”; [0079]; i.e., the feature distribution model is trained through machine learning, and therefore, it will be able to balance data using weight of classifier and can be modified accordingly); and an inference-phase comprising re-capturing current, voltage, and state of charge as input to the trained ML to diagnose at least one of: a) presence or absence of fault in the battery; and b) a type of diagnosed [0006]; [0076] teaches “The feature extraction model is, for example, a model previously defined or pre-taught, e.g., from training difference information before determination of the safety or abnormality of the battery based on the sensed physical quantities … one or more abnormalities, for example, an over-charge, an over-discharge, a thermal runaway, an explosion, a contact error, and a power reduction”; [0078]; i.e., the model is trained through machine learning to determine the safety or abnormality of the battery, and with the knowledge from the training, it will be able to diagnose not only presence or absence of fault in the battery but also a type of diagnosed fault).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori, Jeon and Saha in view of Park, so that a likelihood of battery-failure is computed at least based on training a machine-learning (ML) based classifier based on monitoring the current, voltage, and state of charge, and modifying one or more weight of a classifier as a part of validation; and an inference-phase that comprises re-capturing of current, voltage, and state of charge as input to the trained ML to diagnose presence or absence of fault in the battery and/or a type of diagnosed fault. As a result, a battery safety can be efficiently determined (Park, [0008]).

As to claim 10, the combination of Hori, Jeon, Saha and Park teaches the claimed 

	The combination of Hori, Jeon and Saha does not explicitly teach “calculating at least one health-probability threshold and one or more severity thresholds of the battery during the training-phase; identifying presence or absence of fault during the inference-phase based on the calculated at least one health-probability threshold; and grading the type of diagnosed fault based on one or more severity thresholds”.
	Park teaches “calculating at least one health-probability threshold and one or more severity thresholds of the battery during the training-phase; identifying presence or absence of fault during the inference-phase based on the calculated at least one health-probability threshold ([0078] teaches “The feature distribution model is modeled or taught in advance based on such distribution information of the example normal feature data … when the feature distribution model is modeled, a threshold used to determine whether a battery state is a normal state or an abnormal state may be determined and set”; [0079]; [0080] teaches “The battery management apparatus may calculate the probability data corresponding to the distribution information of the feature data based on a distribution and an average of pre-calculated balancing data, which can be compared to a probability threshold in operation 260”); and grading the type of diagnosed fault based on one or more severity thresholds ([006] teaches “which one or more abnormalities, for example, an over-charge, an over-discharge, a thermal runaway, an explosion, a contact error, and a power reduction” ; [0081] teaches “if the indicated battery safety is determined to not meet, e.g., is less than, the probability threshold … Here, when the indicated battery safety fails to meet the probability threshold, this may indicate that the battery state is an abnormal state”; i.e., the system can determine fault based on thresholds, and it should be able to indicate the type of abnormalities based on one or more severity threshold).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori, Jeon and Saha in view of Park, calculating at least one health-probability threshold and one or more severity thresholds of the battery during the training-phase; identifying presence or absence of fault during the inference-phase based on the calculated at least one health-probability threshold; and grading the type of diagnosed fault based on one or more severity thresholds so that a battery safety can be efficiently determined (Park, [0008]).

As to claim 13, Hori teaches “A computer system for battery fault diagnosis and 
prevention of hazardous conditions, the computer system ([0007]; [0025]; [0040]) comprising: a processor ([Figure 1, #7) configured to: determine a plurality of parameters defined as one or more of current, voltage, or state of charge during operation of a battery-powered device ([0002]; [0004] teaches “One is a cell protection IC of a type that includes a serial communication function, communicates information such as the voltage and the electric current of cells included in a battery pack”; [0026]); evaluate one or more likelihood related to malfunctioning of a battery based on at least one of: based on the current, voltage or state of charge ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector“; [0018]; [0040] teaches “abnormality detectors 3 to 6 to monitor states of cells of a secondary battery at arbitrary time according to a signal of CPU 7 to reduce the amount of current that is always generated in a normal state”); and a monitoring of current, voltage, or state of charge of the battery ([0003]; [0040]); diagnose at least one of: a current battery-state or a type of current battery state ([0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0040]; [0057]).”
	Hori does not explicitly teach “a memory; a processor coupled to the memory; and evaluate one or more likelihood ratios related to malfunctioning of a battery”.
	Jeon teaches “a memory; a processor coupled to the memory ([0116] teaches “Examples of hardware components that may be used to perform the operations described in this application where appropriate include controllers, sensors, generators, drivers, memories, comparators, arithmetic logic units”); and evaluate one or more likelihood ratios related to malfunctioning of a battery ([0077] teaches “when the ratio of the current measured by the first current sensor 310 to the current measured by each of the second current sensors 320, 321, 322, and 323 is increased, the faulty cell detector 130 detects and determines that the faulty cell 340 has occurred in the battery cell unit 333”; [0080]; i.e., when the ratio of the current measured by the first sensor and the second sensors is increased, the ratio of the increased current measurement can be related to that a fault has occurred in the battery)”.
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Jeon,
evaluating one or more likelihood ratios related to malfunctioning of a battery so that
the location of the battery cell unit including the faulty cell can be detected and determined (Jeon, [0077], [0080]).
	The combination of Hori and Jeon does not explicitly teach “estimation of probability density functions (PDFs) based on a historical monitoring of the current, voltage or state of charge; and real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs“.
Saha teaches “estimation of probability density functions (PDFs) based on a 
historical monitoring of the current, voltage or state of charge (Abstract; Col. 7, Lines 28-36 teaches “The system state (in this case the battery SOC or voltage or capacity) is represented as a probability density function (pdf) … The particles are generated from an a priori estimate of the state pdf”); and real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs (Col. 2, Lines 23-24 teaches “for real-time prediction of state-of-charge (SOC)”; i.e., Saha discloses real-time prediction of SOC and therefore, it should be able also to monitor SOC in real-time. Saha’s also has computer and memory and hence, it will be able to store data and other values including PDF).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Jeon in view of Saha, 
estimating of probability density functions (PDFs) based on a historical monitoring of the current, voltage or state of charge, and real time monitoring of current, voltage, or state of charge of the battery based on a database of stored PDFs so that remaining useful life of a battery can be predicted with high accuracy and precision (Saha, Abstract, Col. 11, Lines 1-5).
The combination of Hori, Jeon and Saha does not explicitly teach “a historical 
monitoring of the current, voltage, and state of charge”.
	Park teaches “a historical monitoring of the current, voltage, and state of charge 
([0076] teaches “The feature extraction model is, for example, a model previously defined or pre-taught, e.g., from training difference information before determination of the safety or abnormality of the battery based on the sensed physical quantities, to extract a feature of balance data, i.e., data representing a normal operation of the battery … the particular battery, or a simulated normally operating battery, in which one or more abnormalities, for example, an over-charge, an over-discharge, a thermal runaway, an explosion, a contact error, and a power reduction, do not occur, for example. Thus, in such an example, the normal battery data may not include abnormality representing data”; [0085]; i.e., a safe or abnormal battery data, which was previously defined or used for training the model, is the data obtained from a historical monitoring of the current, voltage, and state of charge of the battery.)
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Jeon in view of Park, collecting data that is associated with a historical monitoring of the current, voltage, and state of charge of a healthy battery so that a battery safety can be efficiently determined (Park, [0008]).

As to claim 15, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 13.
	The combination of Hori, Jeon and Saha does not explicitly teach “plurality of parameters are determined based on a plurality of battery management systems (BMS) configured to track the operation of the battery with the battery-powered device”.
	Park teaches “plurality of parameters are determined based on a plurality of battery management systems (BMS) configured to track the operation of the battery with the battery-powered device ([0039] teaches “The battery management apparatus may be an electric control unit (ECU), or in local communication with the ECU, of an electric or hybrid-electric vehicle that includes the plurality of batteries and a plurality of sensors configured to measure the physical quantities from the plurality of batteries when the physical quantities of the plurality of batteries are dynamically varying and to provide the measured physical quantities to the interface for the acquiring of the physical quantity data”; [0065]; [0137]; i.e., physical quantities of plurality of battery parameters refer to a voltage, a current, and/or a temperature ([0061])).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori, Jeon and Saha in view of Park, determining plurality of parameters based on a plurality of battery management systems (BMS) configured to track the operation of the battery with the battery-powered device so that a battery safety can be efficiently determined (Park, [0008]).

As to claim 16, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 13.
Hori does not explicitly teach “the likelihood ratios are evaluated based on at 
least one of: collecting a first factor associated with the current, voltage, and state of charge of a healthy battery and a second factor associated with the current, voltage, and state of charge of a faulty battery”.
Jeon teaches “the likelihood ratios are evaluated based on at least one of: 
[0058]; [0061] teaches “when the battery cells included in the battery module are maintained in a normal state, a ratio of a current of the battery pack 110 measured by the first current sensor 121 to a current of the battery cell measured by the second current sensor 122 is constantly maintained regardless of an increase or decrease in the current of the battery pack 110”; [0062] teaches “when the ratio of the current of the battery pack 110 measured by the first current sensor 121 to the current of the battery cell measured by the second current sensor 122 increases, the faulty cell detector 130 detects and determines that a faulty cell has occurred in the battery cells; [0084]; i.e., the first factor is associated with a battery that is in a normal state, while the second factor is associated with a battery that has a faulty cell)”.
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Jeon, so that the ratios are evaluated at least based on collecting a first factor associated with the current, voltage, and state of charge of a healthy battery and a second factor associated with the current, voltage, and state of charge of a faulty battery. As a result, the location of the battery cell unit including the faulty cell can be detected and determined (Jeon, [0077], [0080]).

factor associated with a historical monitoring of the current, voltage, and state of charge of a healthy battery and a second factor associated with a historical monitoring of the current, voltage, and state of charge of a faulty battery”.
Park teaches “a first factor associated with a historical monitoring of 
the current, voltage, and state of charge of a healthy battery and a second factor associated with a historical monitoring of the current, voltage, and state of charge of a faulty battery ([0076] teaches “The feature extraction model is, for example, a model previously defined or pre-taught, e.g., from training difference information before determination of the safety or abnormality of the battery based on the sensed physical quantities, to extract a feature of balance data, i.e., data representing a normal operation of the battery … the particular battery, or a simulated normally operating battery, in which one or more abnormalities, for example, an over-charge, an over-discharge, a thermal runaway, an explosion, a contact error, and a power reduction, do not occur, for example. Thus, in such an example, the normal battery data may not include abnormality representing data”; [0085]; i.e., a safe or normal battery data is a healthy battery data that was previously defined or used for training the model, and the data is the first factor that is obtained from a historical monitoring of the current, voltage, and state of charge of a healthy battery. Abnormal battery data is a faulty data that was also previously defined or used for training the model, and the data is the second factor that is obtained from a historical monitoring of the current, voltage, and state of charge of a faulty battery.)
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori and Jeon in view of Park, collecting a first factor associated with a historical monitoring of the current, voltage, and state of charge of a healthy battery and a second factor associated with a historical monitoring of the current, voltage, and state of charge of a faulty battery so that a battery safety can be efficiently determined (Park, [0008]).
The combination of Hori, Jeon and Park does not explicitly teach “estimation of 
probability destiny functions (PDFs)”.
Saha teaches “estimation of probability destiny functions (PDFs) (Col. 7, Lines 28-
36 teaches “The system state (in this case the battery SOC or voltage or capacity) is represented as a probability density function (pdf) … The particles are generated from an a priori estimate of the state pdf”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori, Jeon and Park in view of Saha, estimating probability destiny functions (PDFs) using historical monitoring of  the current, voltage, and state of charge of a faulty battery so that remaining useful life of a battery can be predicted with high accuracy and precision (Saha, Abstract, Col. 11, Lines 1-5). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Hori US 20120249075” in view of “Jeon US 20170201103” and “Saha US 8332342”, in further view of “Chen US 20190383882”. 
As to claim 7, the combination of Hori, Jeon and Saha teaches the claimed 
limitations as discussed in Claim 5.
	The combination of Hori, Jeon and Sara does not explicitly teach “the detecting the presence or absence of the fault further comprises: grading the fault as low, medium or severe”.
	Chen teaches “the detecting the presence or absence of the fault further comprises: grading the fault as low, medium or severe ([0047]; [0053] teaches “the fault grade can be determined according to the magnitude of the instantaneous voltage drop of the battery voltage. For example, the larger the magnitude of the instantaneous voltage drop of the battery voltage is, the more serious the battery damage is. Therefore, the battery damage can be divided into general damage, comparatively severe damage, severe damage and battery failure”; i.e., when a fault is absent in a battery, the battery operates in a normal state and does not incur damages. A fault that causes a general damaged of a battery can be graded as a low fault; a fault that causes a comparatively severe damaged of a battery can be graded as a medium fault; and a fault that cause a severe damaged and failure of a battery can be graded as a severe fault).”

effective filing date of the claimed invention to modify Hori, Jeon and Saha in view of Chen, detecting the presence or absence of the fault, and grading the fault as low, medium or severe so that the corresponding function of the electronic device can be
limited according to the fault grade (Chen, [0053])).”

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Hori US 20120249075” in view of “Kawasumi US 20100194398”.
As to claim 11, Hori teaches “A method for fault diagnosis in a battery, the 
method ([0007]; [0040]) comprising: monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration([0004] teaches “One is a cell protection IC of a type that includes a serial communication function, communicates information such as the voltage and the electric current of cells included in a battery pack”; [0054]); determining one or more of charging and discharging parameters of at least one battery under observation ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector”);determined charging and discharging parameters of the battery under observation ([0003]); and diagnosing a faulty or healthy-state of the battery under observation ([0018] teaches “A signal voltage at abnormality detection terminal 17 determined as abnormal by CPU 7 is represented as CPU Vcc (V) and a signal voltage at abnormality detection terminal 17 determined as normal by CPU 7 is represented as 0 (V)”; [0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0040]).”
	Hori does not explicitly teach “creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries”.
	Kawasumi teaches “creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries ([0010] teaches “to provide a rechargeable battery abnormality detection apparatus and rechargeable battery apparatus provided with this abnormality detection apparatus that can reliably detect battery cell internal short circuit abnormality”; [0040] teaches “Based on those maximum charging capacities, a table or function is established relating rechargeable battery 1 actual charging capacity and the degree of performance degradation ... and the degree of rechargeable battery 1 degradation is determined from the table or function described above”); and mapping the determined charging and discharging parameters of the battery under observation to correlate with the parameters within created log ([0007] teaches “the degree of degradation can be determined as follows. Specifically, the ratio of the full-charge capacity determined during use (FC) to the full charge capacity for an unused rechargeable battery 1 that is specified by design (design capacity DC) (FC/DC) can be used to find the degree of degradation 1/(FC/DC)”; [0040]; i.e. 
a table (“log”) relates to a rechargeable battery’s actual charging capacity and the degree of performance degradation which is affected by charging and discharging of the battery).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Kawasumi,
creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries so that abnormality of a battery can be reliably detected (Kawasumi, [0010]).

As to claim 19, Hori teaches “A system for fault diagnosis in a battery, the 
system ([0007]; [0040]) comprising: a receiving module ([0002]; [0004]) for:
monitoring one or more of charging and discharging related parameters of one or more batteries for a pre-defined time duration([0004] teaches “One is a cell protection IC of a type that includes a serial communication function, communicates information such as the voltage and the electric current of cells included in a battery pack”; [0054]); determining one or more of charging and discharging parameters of at least one battery under observation ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector”); determined charging and discharging parameters of the battery under observation ([0003]); and a diagnosis module (Figure 2, #17) for diagnosing a faulty or healthy-state of the battery under observation ([0018] teaches “A signal voltage at abnormality detection terminal 17 determined as abnormal by CPU 7 is represented as CPU Vcc (V) and a signal voltage at abnormality detection terminal 17 determined as normal by CPU 7 is represented as 0 (V)”; [0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0040]).”
	Hori does not explicitly teach “creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries”.
	Kawasumi teaches “creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries ([0010] teaches “to provide a rechargeable battery abnormality detection apparatus and rechargeable battery apparatus provided with this abnormality detection apparatus that can reliably detect battery cell internal short circuit abnormality”; [0040] teaches “Based on those maximum charging capacities, a table or function is established relating rechargeable battery 1 actual charging capacity and the degree of performance degradation ... and the degree of rechargeable battery 1 degradation is determined from the table or function described above”); and evaluation module ([0039]) for mapping the determined charging and discharging parameters of the battery under observation to correlate with the parameters within created log ([0007] teaches “the degree of degradation can be determined as follows. Specifically, the ratio of the full-charge capacity determined during use (FC) to the full charge capacity for an unused rechargeable battery 1 that is specified by design (design capacity DC) (FC/DC) can be used to find the degree of degradation 1/(FC/DC)”; [0040]; i.e. a table (“log”) relates to a rechargeable battery’s actual charging capacity and the degree of performance degradation which is affected by charging and discharging of the battery).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Kawasumi,
creating a log of the monitored one or more charging and discharging related parameters associated with healthy and faulty states of the one or more batteries and mapping the determined charging and discharging parameters of the battery under observation to correlate with the parameters within created log so that abnormality of a battery can be reliably detected (Kawasumi, [0010]).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Hori US 20120249075” in view of “Kawasumi US 20100194398”, in further view of “Park US 20170126027”.

of hazardous conditions ([0007]; [0025]), the method comprising: determining current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries ([0004]; [0018] teaches “A signal voltage at abnormality detection terminal 17 determined as abnormal by CPU 7 is represented as CPU Vcc (V) and a signal voltage at abnormality detection terminal 17 determined as normal by CPU 7 is represented as 0 (V)”; [0028] teaches “a secondary battery voltage detecting system including … a charging and discharging switch that is connected between the battery group and an output terminal and performs charging and discharging; abnormality detectors that divide the batteries of the battery group into blocks and detect battery voltages”); evaluating a fault for a battery under observation based on the estimated plurality of features during an inference phase ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector“; [0040] teaches “abnormality detectors 3 to 6 to monitor states of cells of a secondary battery at arbitrary time”); and determining a type of a fault and a severity of the fault for the battery under observation based on the evaluated fault ([0002]; [0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0025]).”

	Park teaches “a plurality of battery management systems (BMS) ([0082] teaches “the battery management apparatus determines whether the battery is in an abnormal state based on the feature data extracted from the unbalance data”; [0086]); estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the values of the current, voltage, and state of charge during a training phase ([0079]; [0085] teaches “The feature extraction model 320 is a model
defined in advance, as discussed above. For example, normal physical quantities dynamically varying based on charging and/or discharging of a plurality of normal batteries, for example, voltages, currents … may have been sensed or simulated and recorded as training data … The feature extraction model 320 may be previously stored in the battery management apparatus, for example, and used then to extract current feature data”); and evaluating a probability of fault for a battery under observation ([0081] teaches “the battery management apparatus compares the determined battery safety, or degree of safety, to a threshold … When the calculated probability data is considered to be the indication of the safety of the battery, and if the indicated battery safety is determined to not meet, e.g., is less than, the probability threshold, the battery management apparatus is configured to generate a control signal … Here, when the indicated battery safety fails to meet the probability thresh old, this may indicate that the battery state is an abnormal state”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Park, determining plurality of parameters by a plurality of battery management systems (BMS); 
estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the values of the current, voltage, and state of charge during a training phase; and evaluating a probability of fault for a battery under observation so that a battery safety can be efficiently determined (Park, [0008]).
	The combination of Hori and Park does not explicitly teach “a plurality of healthy and faulty batteries to create a log of values”.
	Kawasumi teaches “a plurality of healthy and faulty batteries to create a log of values ([0010] teaches “to provide a rechargeable battery abnormality detection apparatus and rechargeable battery apparatus provided with this abnormality detection apparatus that can reliably detect battery cell internal short circuit abnormality”; [0040] teaches “Based on those maximum charging capacities, a table or function is established relating rechargeable battery 1 actual charging capacity and the degree of performance degradation ... and the degree of rechargeable battery 1 degradation is determined from the table or function described above”).”

effective filing date of the claimed invention to modify Hori in view of Kawasumi,
determining current, voltage, and state of charge during charging and discharging of a
plurality of healthy and faulty batteries to create a log of values so that abnormality of a battery can be reliably detected (Kawasumi, [0010]).

As to claim 20, Hori teaches “A system for battery fault diagnosis and prevention 
of hazardous conditions ([0007]; [0025]), the system comprising a receiving module ([0002]; [0004]) for determining current, voltage, and state of charge during charging and discharging of a plurality of healthy and faulty batteries ([0004]; [0018] teaches “A signal voltage at abnormality detection terminal 17 determined as abnormal by CPU 7 is represented as CPU Vcc (V) and a signal voltage at abnormality detection terminal 17 determined as normal by CPU 7 is represented as 0 (V)”; [0028] teaches “a secondary battery voltage detecting system including … a charging and discharging switch that is connected between the battery group and an output terminal and performs charging and discharging; abnormality detectors that divide the batteries of the battery group into blocks and detect battery voltages”); an evaluating module (Figure 2, #17) for evaluating a fault for a battery under observation based on the estimated plurality of features during an inference phase ([0003] teaches “Abnormalities such as overcharge and over-discharge of the battery in the protection circuit are detected by an abnormality detector”; [0040] teaches “abnormality detectors 3 to 6 to monitor states of cells of a secondary battery at arbitrary time”); and determining a type of a fault and a severity of the fault for the battery under observation based on the evaluated fault ([0002]; [0024] teaches “When an abnormality occurs in the voltages of the respective cells of lithium ion secondary battery 1, abnormality detector 3 detects the abnormality”; [0025]).”
	Hori does not explicitly teach “a plurality of battery management systems (BMS); estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the values of the current, voltage, and state of charge during a training phase; and evaluating a probability of fault for a battery under observation”.
	Park teaches “a plurality of battery management systems (BMS) ([0082] teaches “the battery management apparatus determines whether the battery is in an abnormal state based on the feature data extracted from the unbalance data”; [0086]); estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the values of the current, voltage, and state of charge during a training phase ([0079]; [0085] teaches “The feature extraction model 320 is a model
defined in advance, as discussed above. For example, normal physical quantities dynamically varying based on charging and/or discharging of a plurality of normal batteries, for example, voltages, currents … may have been sensed or simulated and recorded as training data … The feature extraction model 320 may be previously stored in the battery management apparatus, for example, and used then to extract current feature data”); and evaluation module (Figure 10, #1020) evaluating a probability of fault for a battery under observation ([0081] teaches “the battery management apparatus compares the determined battery safety, or degree of safety, to a threshold … When the calculated probability data is considered to be the indication of the safety of the battery, and if the indicated battery safety is determined to not meet, e.g., is less than, the probability threshold, the battery management apparatus is configured to generate a control signal … Here, when the indicated battery safety fails to meet the probability thresh old, this may indicate that the battery state is an abnormal state”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Park, determining plurality of parameters by a plurality of battery management systems (BMS); 
estimating a plurality of features based on application of a Machine-Learning (ML) criteria upon the values of the current, voltage, and state of charge during a training phase; and evaluating a probability of fault for a battery under observation so that a battery safety can be efficiently determined (Park, [0008]).
	The combination of Hori and Park does not explicitly teach “a plurality of healthy and faulty batteries to create a log of values”.
[0010] teaches “to provide a rechargeable battery abnormality detection apparatus and rechargeable battery apparatus provided with this abnormality detection apparatus that can reliably detect battery cell internal short circuit abnormality”; [0040] teaches “Based on those maximum charging capacities, a table or function is established relating rechargeable battery 1 actual charging capacity and the degree of performance degradation ... and the degree of rechargeable battery 1 degradation is determined from the table or function described above”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hori in view of Kawasumi,
determining current, voltage, and state of charge during charging and discharging of a
plurality of healthy and faulty batteries to create a log of values so that abnormality of a battery can be reliably detected (Kawasumi, [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Bel US 7164272” teaches “Modular unit connectable to a battery for monitoring its condition and protecting, including a housing which is directly connectable to the B battery posts of by means of receptor terminals clamped to said posts, the housing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863